 1   Jason W. Estavillo (CA SBN 188093)
     Caitlin M. Phair (CA SBN 306685)
 2   LAW OFFICES OF JASON ESTAVILLO
     1330 Broadway, Suite 501
 3   Oakland, CA 94612
     Telephone: (510) 982-3001
 4   Facsimile:     (510) 982-3002
     Email:         jason@estavillolaw.com
 5                  caitlin@estavillolaw.com

 6   Attorneys for Plaintiffs
     HAROLD P. REILAND JR. and
 7   MELINDA P. REILAND

 8

 9   Joseph E. Addiego III (CA SBN 169522)
     Monder Khoury (CA SBN 312949)
10   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
11   San Francisco, California 94111
     Telephone:    (415) 276-6500
12   Facsimile:    (415) 276-6599
     Email:        joeaddiego@dwt.com
13                 mikekhoury@dwt.com

14   Attorneys for Defendant
     JPMORGAN CHASE BANK, N.A.
15

16
                                        IN THE UNITED STATES DISTRICT COURT
17
                                   THE NORTHERN DISTRICT OF CALIFORNIA
18
                                                OAKLAND DIVISION
19

20

21

22

23

24

25

26

27

28
                                                                     Case No. 4:19-cv-01084-HSG
     REVISED STIPULATION AND ORDER RE EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
     COMPLAINT AND CONTINUING CMC
     4831-4299-0999v.1 0036234-000791
     HAROLD P. REILAND JR. and MELINDA P.     Case No. 4:19-cv-01084-HSG
 1   REILAND,
                                              REVISED STIPULATION AND ORDER
 2                      Plaintiffs,           RE ADDITIONAL EXTENSION OF
                                              TIME FOR DEFENDANT JPMORGAN
 3            v.                              CHASE BANK, N.A. TO RESPOND TO
                                              PLAINTIFFS’ COMPLAINT AND
 4   JPMORGAN CHASE BANK, N.A.; CLEAR         CONTINUING CASE MANAGEMENT
     RECON CORP.; and DOES 1-20,              CONFERENCE AND RELATED
 5                                            DEADLINES
                        Defendants.
 6                                            Civ. L.R. 6-1(b) & 6-2
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           Case No. 4:19-cv-01084-HSG
     REVISED STIPULATION AND ORDER RE EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
     COMPLAINT AND CONTINUING CMC
     4831-4299-0999v.1 0036234-000791
 1            Per Local Rules 6-1 and 6-2, Plaintiffs Harold P. Reiland Jr. and Melinda P. Reiland

 2   (“Plaintiffs”) and Defendant JPMorgan Chase Bank, N.A. (“Defendant”) hereby stipulate for an

 3   additional extension of time for Defendant to respond to Plaintiffs’ Complaint for Declaratory

 4   Relief and Violation of Cal. Civil Code Section 2923.6, and to continue the Case Management

 5   Conference and related deadlines.

 6            The Complaint was filed on February 11, 2019 in the Superior Court for Contra Costa

 7   County, and served on Defendant on February 11, 2019.

 8            Defendant removed the matter to this court on February 27, 2019.

 9            On March 4, 2019, the Parties stipulated to a 30 day extension for Defendant to file a

10   response to the Complaint from March 7, 2019 to April 8, 2019 [Dkt 7].

11            On April 5, 2019, the Parties stipulated to an additional 45-day extension for Defendant to

12   file a response to the Complaint from April 8, 2019 to May 23, 2019 [Dkt 14].

13            Thereafter, Plaintiffs’ counsel, Ms. Phair, went on bereavement leave and was unavailable

14   for several weeks.

15            The Parties continue to discuss resolution of this matter and hereby stipulate to an

16   additional 45-day extension of Defendant’s deadline to respond to the Complaint, from

17   May 23, 2019 to July 8, 2019.

18            A case management conference is currently set for June 4, 2019 at 2:00 p.m. in Courtroom

19   2, 4th Floor. The Parties stipulate to continue the conference to Tuesday, July 30, 2019 at 2:00

20   pm. in Courtroom 2, 4th Floor, or as soon thereafter as the Court is available. The Parties also

21   stipulate to continue all Case Management Conference and related discovery deadlines, to be

22   calculated based on the continued date for the Case Management Conference.

23   DATED: May 23, 2019.                                  LAW OFFICES OF JASON ESTAVILLO

24                                                         By: /s/Caitlin M. Phai
                                                              Jason W. Estavillo
25                                                            Caitlin M. Phair
26                                                         Attorneys for Plaintiffs
                                                           HAROLD P. REILAND JR. and MELINDA P.
27                                                         REILAND
28
                                                       1                   Case No. 4:19-cv-01084-HSG
     REVISED STIPULATION AND ORDER RE EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
     COMPLAINT AND CONTINUING CMC
     4831-4299-0999v.1 0036234-000791
 1   DATED: May 23, 2019                                  DAVIS WRIGHT TREMAINE LLP

 2
                                                          By: /s/Monder Khoury
 3                                                           Joseph E. Addiego III
                                                             Monder Khoury
 4
                                                          Attorneys for Defendant
 5                                                        JPMORGAN CHASE BANK, N.A.

 6

 7                                       FILER’S ATTESTATION

 8            I, Monder Khoury, am the ECF user whose identification and password are being used to

 9   file this Stipulation and [Proposed] Order Granting Additional Extension of Time for Defendant

10   JPMorgan Chase Bank, N.A. to Respond to Plaintiffs’ Complaint and Continuing Case

11   Management Conference and Related Deadlines on behalf of Plaintiffs Harold P. Reiland Jr. and

12   Melinda P. Reiland and Defendant JPMorgan Chase Bank, N.A. In compliance with L.R. 5-

13   1(i)(3), I hereby attest that Plaintiffs’ counsel Jason W. Estavillo and Caitlin M. Phair concurs in

14   this filing.

15

16   DATED: May 23, 2019                                  DAVIS WRIGHT TREMAINE LLP
                                                          Joseph E. Addiego III
17                                                        Monder Khoury
18
                                                          By: /s/Monder Khoury
19                                                           Joseph E. Addiego III
                                                             Monder Khoury
20
                                                          Attorneys for Defendant
21                                                        JPMORGAN CHASE BANK, N.A.
22

23

24

25

26

27

28
                                                      2                   Case No. 4:19-cv-01084-HSG
     REVISED STIPULATION AND ORDER RE EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
     COMPLAINT AND CONTINUING CMC
     4831-4299-0999v.1 0036234-000791
 1                                                 ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED, that Defendant JPMorgan Chase

 3   Bank, N.A.’s deadline to respond to Plaintiffs Harold P. Reiland Jr. and Melinda P. Reiland’s

 4   Complaint is extended from May 23, 2019 to July 8, 2019.

 5            The case management conference currently set for June 4, 2019 is continued to July 30,

 6   2019 at 2:00 pm. in Courtroom 2, 4th Floor. All Case Management Conference and related

 7   discovery deadlines shall be continued and calculated based on the new date for the Case

 8   Management Conference.                                     ISTRIC
                                                           TES D      TC
 9                                                       TA




                                                                                               O
                                                     S




                                                                                                U
                                                   ED
10   Dated: May 24, 2019                          ______________________________________




                                                                                                 RT
                                               UNIT
                                                  JUDGE HAYWOODDS. GILLIAM, JR.
11                                                         DENIEDISTRICT COURT JUDGE
                                                  UNITED STATES




                                                                                                      R NIA
12
                                                                                              m Jr.
                                                                                  S. Gillia
                                                NO


13                                                                          ood
                                                                 g e H ay w




                                                                                                      FO
                                                         Jud
                                                 RT



14




                                                                                                 LI
                                                        ER
                                                   H




                                                                                               A
15                                                           N                                   C
                                                                               F
                                                                 D IS T IC T O
16                                                                     R

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3                             Case No. 4:19-cv-01084-HSG
     REVISED STIPULATION AND ORDER RE EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
     COMPLAINT AND CONTINUING CMC
     4831-4299-0999v.1 0036234-000791
